11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                       JUDGMENT

Steven Lyle Winje,                             * From the 358th District
                                                 Court of Ector County,
                                                 Trial Court No. D-44,305.

Vs. No. 11-15-00069-CR                         * August 31, 2015

The State of Texas,                            * Per Curiam Memorandum Opinion
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed.         Therefore, in accordance with this court’s
opinion, the appeal is dismissed.